Citation Nr: 1047184	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.   Entitlement to service connection for a skin disability 
characterized as nummular eczema, lichen simplex chronicus, and 
xerosis, to include as the result of exposure to herbicides.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973 and 
further service under conditions other than honorable from July 
1974 to May 1975.  His first period of service included a period 
in Vietnam.

This matter came before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the RO in April 2010.  A transcript of his 
hearing has been associated with the claims file.  The record was 
held open for an additional 60 days, during which additional 
evidence was received, accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  A skin disability characterized as nummular eczema, lichen 
simplex chronicus, and xerosis was not manifest in service and is 
unrelated to service, to include exposure to herbicides therein.

2.  PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency an intermittent periods of 
inability to perform occupational tasks due to such symptoms as 
sleep disturbance, intrusive thoughts, irritability, anger, and 
isolation.




CONCLUSIONS OF LAW

1.  A skin disability characterized as nummular eczema, lichen 
simplex chronicus, and xerosis was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) also made clear that such notice must inform the Veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  For 
claims, as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that VA 
also request that a claimant submit any evidence in his or her 
possession that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006). 

A letter dated in November 2004 discussed the evidence necessary 
to support a claim for increase.  The Veteran was invited to 
submit or identify evidence.  The evidence of record was listed 
and the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  In April 2005 the Veteran was 
asked to identify any outstanding supportive evidence.  A March 
2006 letter advised the Veteran of the manner in which VA 
determines disability ratings and effective dates.  A November 
2006 letter discussed the evidence necessary to support the 
Veteran's claim of entitlement to service connection for a skin 
disability.  The evidence of record was listed and the Veteran 
was told how VA would assist him.  A January 2007 letter provided 
updated information regarding the evidence of record and 
essentially reiterated other information previously provided to 
the Veteran.  In August 2008 the Veteran was provided with the 
criteria under which his service-connected PTSD is evaluated.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified 
treatment records have been associated with the claims file.  The 
Veteran was afforded the opportunity to testify before the 
undersigned.  VA psychological examinations have been carried out 
and the Board finds they were adequate in that the examiners 
reviewed the record, interviewed the Veteran, and performed 
appropriate mental status examinations prior to providing their 
conclusions.  The report of record is thorough and consistent 
with contemporaneous treatment records.  For these reasons, the 
Board concludes that the findings of the VA examiner are adequate 
on which to base a decision.

With respect to the Veteran's claimed skin disability, the Board 
acknowledges that the February 2007 VA examination report does 
not contain an opinion regarding the etiology of the claimed 
disability.  However, service treatment records are devoid of any 
complaints or treatment for a skin disability due to disease or 
injury.  Further, the Board finds that there is otherwise no 
credible evidence of any in-service disease or injury referable 
to the skin, and no competent evidence otherwise showing that the 
claimed disability was incurred in service.  As such, it is not 
necessary to seek an opinion regarding the etiology of the 
Veteran's claimed skin disability.  See Duenas v. Principi, 18 
Vet. App. 512 (2004); McClendon v. Nicholson, 20 Vet App. 79 
(2006).  Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim of 
entitlement to service connection and because a post-service 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the 
reasons stated, an additional VA medical examination to obtain an 
opinion regarding the etiology of the claimed skin disability is 
not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed skin disability is the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2010).  

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, chloracne or other 
acneform disease consistent with chloracne shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's skin.  
On separation examination following the end of his first period 
of service, the Veteran's skin was clinically  normal.  His skin 
was also clinically normal at the conclusion of his second period 
of service.

VA treatment records reflect that dermatitis is shown on problem 
lists and that the Veteran was prescribed urea cream.  A January 
2005 VA treatment record indicates that the Veteran's skin was 
normal, with no excoriation, rash, or ulcer.  A February 2005 
review of systems indicated that the Veteran's skin was dry.

A November 2005 VA treatment record indicates dermatitis, most 
likely scabies and left leg lichenification as active problems.  
The Veteran was provided medication to treat the suspected 
scabies.  

In a September 2006 letter, an environmental health clinician at 
the Tuscaloosa VA Medical Center (VAMC) stated that the results 
of examination and laboratory tests indicated that the Veteran 
had no reason to be concerned about any adverse health effects 
resulting from his exposure to Agent Orange.  

A VA examination was carried out in February 2007.  The Veteran 
reported that a skin rash started in his groin area and left leg 
three years previously.  He noted that the groin area had 
improved significantly but that the left leg remained scaly and 
that a hyperpigmented plaque was present.  Physical examination 
revealed xerosis and scales on the legs, feet, arms, elbow, back, 
groin, and hips.  The diagnoses were nummular eczema/lichen 
simplex chronicus and xerosis.  The examiner indicated that tinea 
cruris should be included on the differential diagnosis and that 
the Veteran's condition should be treated with an antifungal.  

At his April 2010 hearing, the Veteran testified that he suffered 
from skin problems while in Vietnam and that he received 
treatment for such.  He noted that the skin problems had 
persisted since service.

Having carefully reviewed the record pertaining to this claim, 
the Board has determined that service connection on a presumptive 
basis is not warranted.  In that regard, the Board notes that 
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).  The 
diagnosed skin disabilities are not presumptive disorders under 
38 C.F.R. § 3.309(e).  Consequently, the Veteran does not have a 
skin disability that would warrant service connection on a 
presumptive basis as the result of Agent Orange exposure.

Moreover, service connection on a direct basis is also not 
warranted.  The service treatment records do not disclose any 
finding or complaint referable to the Veteran's skin, and that 
his skin was clinically normal at discharge.  Further, the first 
evidence showing treatment for any skin disability dates to 2005, 
many years following service.  Moreover, the Veteran himself 
reported a three year history of skin complaints during his 
February 2007, which places onset decades following service 
discharge.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the instant case is clearly distinguishable as 
the Board does not rely solely upon a general absence of any 
reference to the alleged skin complaints during service.  Rather, 
it relies an absence of records disclosing treatment, despite the 
Veteran's claim that he was seen on various occasions and 
provided medication.  Again, the record reflects that the first 
documented post-service complaints of skin symptoms were in 2005, 
at which time the Veteran reported having only brief history of 
such symptoms.  Significantly, at that time the Veteran also 
specifically denied any history of skin complaints or treatment 
in service or the years thereafter.  Given the Veteran's specific 
report of a brief history of skin complaints, the Board must find 
the more recent testimony by the Veteran of having suffered from 
skin problems during service and of having experienced a 
continuity of symptomatology thereafter are not credible.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
referable to the Veteran's skin, it does not contain credible 
evidence which relates these diagnoses to any injury or disease 
in service.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  As noted above, the Board finds the 
Veteran's assertions of skin complaints and treatment in service 
as well as any continuity of symptomatology thereafter not 
credible.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is in 
relative equipoise (i.e., about evenly balanced), then the 
Veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  In this case, the evidence is not in relative equipoise 
because the preponderance of evidence is against the claim.  
There is no doubt to be resolved in the Veteran's favor.  
Accordingly, the claim of entitlement to service connection for 
the claimed skin disability must be denied.

Evaluation of PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's 
disability contemplates its history, 38 C.F.R. § 4.1, and must be 
considered from the point of view of a Veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2010); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted for the period considered.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010), a 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo- type speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 (2010).  

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co-workers).  Id.  

A March 2004 VA treatment note indicates that he Veteran had 
experienced exacerbation of his PTSD symptoms after an 
altercation with his brother.  He stated that he had been 
drinking prior to the incident but that he had stopped drinking 
since that incident.  

A May 2004 VA treatment record indicates that the Veteran's 
speech was clear and that he was alert and oriented.  His mood 
was mildly to moderately depressed and his affect was pleasant.  
Thought process was goal directed.  The Veteran denied suicidal 
and homicidal ideation.  No perceptual difficulties were noted or 
reported.  The diagnosis was PTSD and the provider assigned a GAF 
score of 52.

The Veteran was evaluated by a private psychologist for the 
Alabama Disability Determination Service in May 2005.  He 
reported that he had been hospitalized during service for 30 to 
60 days but could not recall the specific reason, stating that it 
was after he suffered "an anxiety attack or something."  He 
indicated that he had mood swings and that he was impatient.  He 
endorsed sleep problems and nightmares.  He related that he had 
last worked in January 2005 for a temporary placement agency and 
that he had worked for another such agency in 2004.  He noted 
that he had left a job as an automobile salesman in January 2004 
due to a dispute over commission pay.  He noted that he had sold 
cars for more than 20 years at dealerships in various cities.  On 
mental status examination, the Veteran's mood was normal and his 
affect euthymic.  His speech was normal and he was fully alert 
and completely oriented.  Attention and concentration were fair.  
Memory functions appeared to be adequate.  His fund of 
information was poor.  His ability to abstract was fair.  Thought 
processes were normal, with no tangential thinking or looseness 
of associations.  Thought content was normal with no reported or 
evidence hallucinations, delusions, paranoia, or suicidal 
ideation.  Judgment appeared to be poor.  Insight and reasoning 
appeared to be adequate.  Testing results suggested that the 
Veteran functioned within the borderline range of overall 
intelligence.  The diagnosis was PTSD.  The evaluator assigned a 
GAF score of 50 and concluded that the Veteran's prognosis was 
guarded due to the severity and lengthy history of the Veteran's 
mental impairment.

In November 2005 the Veteran reported that he was struggling with 
anxiety and depression since his most recent appointment with the 
provider more than one year previously.  He stated that he wished 
to resume medication.  On mental status examination, the 
Veteran's speech was clear.  He was alert and oriented.  His mood 
was mildly to moderately depressed and his affect was pleasant.  
Thought processes were goal directed.  The Veteran denied 
suicidal and homicidal ideation.  No perceptual difficulties were 
reported or noted.  The assessment included PTSD, depressive 
disorder not otherwise specified, and anxiety disorder not 
otherwise specified.  The provider indicated a GAF score of 52.
 
A December 2005 VA mental health note indicates that the 
Veteran's speech was clear.  He was alert and oriented.  His mood 
was mildly to moderately depressed and his affect was pleasant.  
Thought processes were goal directed.  The Veteran denied 
suicidal and homicidal ideation. No perceptual difficulties were 
reported or noted.  The assessment included PTSD, depressive 
disorder not otherwise specified, and anxiety disorder not 
otherwise specified.  The provider indicated a GAF score of 53.

In January 2007, the Veteran reported that he lived with his 
brother and that he was looking for disability so he could have 
his own place.  On mental status examination, he was oriented and 
alert.  His mood was anxious and depressed and his affect was 
tearful and congruent.  Impulse control was within normal limits.  
Speech was normal.  There was no evidence of tangentiality or 
circumstantiality.  The diagnoses included PTSD.  The provider 
assigned a GAF score of 55.

On VA examination in February 2007, the Veteran's history was 
reviewed.  He endorsed depression and stated that he felt down 
due to his current circumstances, noting that he had lost his 
car, his home, and his job.  The examiner noted that symptoms 
were moderate and had worsened over time.  The Veteran reported 
that he enjoyed shooting pool and fishing.  He denied a history 
of suicide attempts, as well as a history of violence or 
assaultiveness.  On mental status examination, the Veteran's 
speech was unremarkable and he was cooperative.  His affect was 
appropriate and full.  His mood was dysphoric and reportedly 
frustrated.  Attention was intact.  Rambling and tangentiality 
were noted with respect to the Veteran's thought process.  
Thought content was unremarkable.  No delusions were present, but 
the examiner did note paranoia.  Judgment and insight were 
intact.  The Veteran reported sleep impairment, noting that he 
averaged three to four hours per night and had difficulty with 
middle insomnia.  He denied a history of hallucinations.  No 
inappropriate behavior was noted.  The Veteran endorsed obsessive 
behavior, noting that he liked to have things in order.  He also 
endorsed panic attacks, stating that he had episodes where he had 
difficulty breathing and felt very nervous.  The examiner noted 
that it was unclear whether such episodes were panic attacks or 
gastrointestinal symptoms.  There was no evidence of homicidal or 
suicidal thoughts, and impulse control was noted to be good.  
Remote memory and immediate memory was normal, and recent memory 
was mildly impaired.  The examiner noted that the Veteran's 
symptoms were mild, and specifically indicated recurrent and 
intrusive recollections, recurrent distressing dreams, 
physiological reactivity, avoidance, diminished interest in 
significant activities, detachment or estrangement, and sleep 
disturbance.  The Veteran reported nightly nightmares.  The 
diagnoses were chronic mild PTSD and major depressive disorder.  
The examiner noted that depression appeared to be more related to 
the Veteran's current circumstances than his PTSD.  She assigned 
a GAF score of 59.  She noted that the Veteran had not worked in 
about two years and had held many jobs due to his difficulty 
interacting with  others.  She indicated that the Veteran's 
social functioning was limited due to his decreased finances and 
that he did not like to be in crowds because of a fear of 
becoming sick.  She concluded that the Veteran's occupational and 
social problems could not be directly  linked to his PTSD as 
there were other factors such as his concern for cleanliness and 
his preoccupation with race issues that were likely impacting his 
functioning.  She noted that the Veteran's prognosis was guarded 
given the chronic nature of his PTSD and the overlapping 
depression.  

In March 2008 the Veteran reported that he attended church and 
maintained sobriety.  His functioning level was noted to be 
appropriate.  On mental status examination, he was oriented and 
alert.  His mood euthymic and his affect was full ranged and 
congruent.  Impulse control was within normal limits.  Speech was 
normal.  There was no evidence of tangentiality or 
circumstantiality.  The diagnoses included PTSD.  The provider 
assigned a GAF score of 50.  Similar findings were recorded in 
May 2008.

In July 2008 the Veteran reported that he had continued to attend 
church and that he had reunited with his wife.  He related that 
he continued to have dreams of Vietnam and that he could not keep 
a job.  He also indicated that he had problems with anger.  On 
mental status examination, he was oriented and alert.  His mood 
euthymic and his affect was full ranged and congruent.  Impulse 
control was within normal limits.  Speech was prolific and goal 
directed.  There was no evidence of tangentiality or 
circumstantiality.  The diagnoses included PTSD.  The provider 
assigned a GAF score of 50.  

In October 2008 the Veteran's VA psychiatrist noted that the 
Veteran did not follow his treatment plan and had not renewed his 
medications.  When confronted, he stated that he was angry and 
would change psychiatrists as the author was not helping him.  He 
had multiple complaints in regard to physical ailments and stated 
that he was not feeling well.  He related that he did not sleep 
well.  Mental status examination revealed a sad, irritable mood 
and angry, tearful affect.  He used profanities and complained 
about people not willing to help him and not understanding him.  
The diagnoses included PTSD and depressive disorder not otherwise 
specified.  The provider assigned a GAF score of 50.

In January 2009 the Veteran reported continued depression and 
anger over his disability compensation being reduced.  He spoke 
at length at how depressing it was to have no means to do things 
he was able to do when he had more money.  He stated that he had 
never felt that he had been treated properly by the government 
and indicated that he dwelt on that a great deal.  

An additional VA examination was conducted in September 2009.  
The examiner noted that she had reviewed the claims file and 
medical records.  The Veteran reported chronic mild to moderate 
ongoing depressed mood, noting that he got depressed over how 
people treated him.  He indicated that he was able to talk to 
family and friends when he was feeling down.  He denied current 
suicidal ideation.  He reported anxiety regarding his finances.  
He related that he had been divorced twice but that he continued 
to be close to his ex-wife.  He described a "wishy washy" 
relationship with two adult sons.  He stated that he did not 
socialize a lot but indicated that he attended church and had 
friends there.  He reported that the liked to fish and stated 
that he had stopped going to bars since he returned to church.  
On mental status examination, the Veteran was cooperative and 
relaxed.  His mood was agitated and affect appropriate.  Speech 
was unremarkable.  Attention was intact and the Veteran was 
oriented.  Thought process was rambling but thought content was 
unremarkable.  No delusions were detected.  Judgment and insight 
were intact and intelligence was average.  There was no 
inappropriate behavior, to include obsessive or ritualistic 
behavior.  The Veteran reported having moderate panic attacks 
several times per month with shortness of breath, nervousness, 
and jitteriness that could last all day.  The examiner concluded 
that due to the length of symptoms, the Veteran's report was not 
consistent with panic attack.  The Veteran reported anger and 
irritability and stated that he had a short fuse.  He indicated 
that he did not drive due to anxiety.  While he endorsed having 
hallucinations, he was unable to give any examples.  Remote and 
immediate memory was normal, and recent memory was mildly 
impaired.  The examiner described symptoms including recurrent 
and intrusive distressing recollections, recurrent distressing 
dreams, avoidance, difficulty sleeping, irritability, and anger.  
She concluded that symptoms were mild, chronic and ongoing.  The 
diagnoses were PTSD and depressive disorder not otherwise 
specified.  The examiner assigned a GAF score of 58.  She 
concluded that psychosocial functioning impairment was only 
minimally attributable to PTSD, noting that depressive symptoms 
related to financial issues contributed significantly to the 
functioning impairment.  She also noted a history of drug and 
alcohol abuse.  She concluded that the Veteran's prognosis was 
guarded.  With respect to the effect of PTSD on occupational and 
social functioning, the examiner indicted that PTSD signs and 
symptoms did not result in deficiencies in judgment, thinking, 
family relations, work, or mood.  She concluded that there was 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to PTSD, but that 
functioning was generally satisfactory.  

In February 2009 the Veteran was alert and oriented.  His mood 
was anxious and his affect was intense, of narrow range, and mood 
congruent.  Impulse control was within normal limits.  His speech 
was normal and goal directed.  The diagnoses included PTSD, 
depressive disorder not otherwise specified, and anxiety disorder 
not otherwise specified.  The provider assigned a GAF score of 
50.  Similar findings were reported in July and August 2009.  

In October 2009 the Veteran was alert and oriented.  His mood was 
brighter and his affect had full range and was mood congruent.  
Impulse control was within normal limits.  Speech was normal.  
Judgment and insight were appropriate.  The diagnoses included 
PTSD, depressive disorder not otherwise specified, and anxiety 
disorder not otherwise specified.  The provider assigned a GAF 
score of 50.  

In April 2009 the Veteran endorsed nightmares, intrusive 
memories, psychological distress at exposure to triggers, 
physiologic reactivity, avoidance, hyperarousal, irritability, 
difficulty concentrating, moderate hypervigilance, and 
exaggerated startle response.  He was alert and oriented.  His 
mood was sad.  His affect had narrow range and was intense and 
mood congruent.  Impulse control was within normal limits.  
Speech was normal.  There was no evidence of tangentiality or 
circumstantiality.  Concentration was fair.  Judgment and insight 
were appropriate and there was no impairment in executive 
functioning.  The diagnoses included PTSD, depressive disorder 
not otherwise specified, and anxiety disorder not otherwise 
specified.  The provider assigned a GAF score of 50.

At his April 2010 hearing, the Veteran testified that his VA 
examinations had not been sufficient.  He stated that he worked 
well with his current VA provider.  He noted that his medication 
had been adjusted.  He stated that he liked to fish and shoot 
pool, and that he went to church, but that he mainly spent his 
days at home.  He alleged that his PTSD had worsened.  

Upon careful consideration of the evidence pertaining to this 
claim the Board has determined that an evaluation higher than 30 
percent for PTSD is not warranted.  The Secretary, acting within 
his authority to "adopt and apply a schedule of ratings," chose 
to create one general rating formula for mental disorders.  38 
U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  This construction is not 
inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).  

In this case, the Board acknowledges that the Veteran's PTSD is 
manifested by sleep disturbance, irritability, avoidance, 
intrusive thoughts, hyper vigilance, and anxiety.  The Board also 
accepts that the Veteran's PTSD impacts his interpersonal and 
occupational relationships.  Objectively, however, the record 
shows that the Veteran denies suicidal and homicidal ideation.  
Communication and speech are within normal limits, and thought 
processes have generally been normal and goal directed.  Judgment 
and insight are intact.  Remote and immediate memory has been 
assessed as normal, and only mild impairment is noted with 
respect to recent memory.  While the Veteran endorsed panic 
attacks at both VA examinations, the examiners each indicated 
that it was unclear whether his description of symptoms did in 
fact constitute panic attacks.  No psychotic manifestations have 
been identified.  

During the appeal period, the Veteran's GAF score has been 
assessed at worst, as 50.  Such a score indicates serious 
impairment in social and occupational functioning.  These scores 
have been assigned by the Veteran's VA providers based on 
diagnoses of PTSD, depressive disorder, and anxiety disorder.  
The providers have not explained the basis for the assignment of 
such scores.  The VA examiners have assigned GAF scores of 58 and 
59, and have each explained that psychosocial functioning is 
impacted by other factors not related to the Veteran's PTSD.  As 
these scores are fully explained and supported by adequate 
rationale, the Board finds that they are more reflective of the 
impact of the Veteran's PTSD on his occupational and social 
functioning.  

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an evaluation of 50 
percent or greater are met.  The evidence does not demonstrate 
suicidal ideation with plan or intent; obsessional rituals which 
interfere with routine activities; illogical, obscure, or 
irrelevant speech; flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more than 
once a week; difficulty in understanding complex commands; or 
impairment of short and long-term memory; impaired judgment.  
Rather, as noted, there has been no demonstration of suicidal 
intent or plan, homicidal ideation, or intractable panic.  
Judgment and insight have been noted as adequate.  Both VA 
examiners have indicated that occupational and social problems 
are not solely the result of the Veteran's PTSD symptoms and have 
noted that other factors also impact the Veteran's functioning.  
The 2009 VA examiner specifically stated that the Veteran's 
psychosocial functioning was only minimally attributable to PTSD, 
noting that depressive symptoms related to financial issues 
contributed significantly to functioning impairment.  She 
concluded that PTSD did not result in deficiencies in judgment, 
thinking, family relations, work, or mood.  She concluded that 
there was occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to PTSD, 
but that functioning was generally satisfactory.  Accordingly, 
the Board finds that the appropriate rating for the Veteran's 
PTSD is 30 percent.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular 
rating is appropriate.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (2008).  Related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's PTSD is 
inadequate.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he disagrees with the 
assigned evaluations for his level of impairment.  In other 
words, he has no unusual symptomatology that is not captured by 
the criteria set forth in the rating schedule.  The Board finds 
that the Veteran's symptoms of sleep disturbance, irritability, 
avoidance, intrusive thoughts, hyper vigilance, and anxiety are 
adequately described in the rating schedule.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is adequate.  See Thun, 22 Vet. 
App. at 115.  

Further, there has been no showing by the Veteran that the 
service-connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of hospitalization.  
The Board acknowledges the Veteran's report that his PTSD 
symptoms have precluded employment; however, the objective 
evidence discussed above demonstrates that other factors also 
impact the Veteran's occupational functioning.  Overall, his 
reported history shows a long employment history with no evidence 
of marked interference with employment caused by PTSD.  Based on 
the record, the Board believes that the degree of occupational 
impairment demonstrated is consistent with his 30 percent rating.  
Under these circumstances, the Board finds that the Veteran has 
not demonstrated unusual impairment so as to render impractical 
the application of the regular rating schedule standards.  
Consequently, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

Rice Consideration

The Board notes that "a request for TDIU (total disability 
evaluation due to individual unemployable resulting from service- 
connected disabilities), whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation."  Rice 
v. Shinseki, 22 Vet. App. 447, 453-454 (2009).

During the course of the pending appeal, the RO expressly 
addressed the Veteran's claim for TDIU in August 2006 rating 
decision.  The Veteran did not perfect an appeal of that 
decision.  Accordingly, it is final.  38 U.S.C.A. § 7105; 38 
C.F.R. 
§§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

While subsequent records show that the Veteran continues to 
remain unemployed, there is no indication that the Veteran has 
filed a new claim for TDIU benefits or that such claim has been 
raised by the record.  VA treatment records show no more than 
periods of decrease in work efficiency or inability to perform 
tasks due to psychiatric disorders.  No provider or examiner has 
indicated that the Veteran was unemployable because of his 
service-connected PTSD.  Based on the foregoing, the Board 
concludes that the issue of TDIU is not raised by the record.


ORDER

Entitlement to service connection for a skin disability 
characterized as nummular eczema, lichen simplex chronicus, and 
xerosis is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD is 
denied.






____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


